
	
		I
		111th CONGRESS
		2d Session
		H. R. 6090
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Ms. Jackson Lee of
			 Texas (for herself, Mr.
			 Pierluisi, Mr. Payne,
			 Mr. McGovern,
			 Mr. Rush, Mr. Rangel, Mr.
			 Davis of Illinois, Mr.
			 Gutierrez, Mr. Carnahan,
			 Mr. Conyers,
			 Mr. Gonzalez,
			 Ms. Lee of California,
			 Mr. Honda,
			 Mr. Hastings of Florida, and
			 Ms. Kaptur) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To reauthorize and amend part EE of the Omnibus Crime
		  Control and Safe Streets Act of 1968 relating to drug courts.
	
	
		1.Short title:
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Drug Court Reauthorization
			 Act.
			(b)FindingsThe Congress finds the following:
				(1)Studies have concluded that drug courts
			 significantly reduce crime by as much as 35 percent more than other sentencing
			 options.
				(2)Nationwide, 75
			 percent of participants who successfully complete a drug court program remain
			 arrest-free for at least 2 years after leaving the program, and some studies
			 demonstrate that many graduates remain arrest-free for many more years.
				(3)Drug courts are 6
			 times more likely than other sentencing options to keep offenders in treatment
			 long enough to recover, and in programs with less supervision than drug courts,
			 70 percent of participants drop out of treatment permanently.
				(4)Nationwide, for
			 every $1 invested in drug courts, taxpayers save as much as $3.36.
				(5)In 2007, for every
			 Federal dollar invested in drug courts, $9 was leveraged in State
			 funding.
				2.Drug
			 courts
			(a)In
			 generalPart EE of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797u et seq.) is
			 amended to read as follows:
				
					EEDrug
				Courts
						2951.Grant
				authority
							(a)In
				generalThe Attorney General
				may make grants to States, State courts, local courts, units of local
				government, and Indian tribal governments, acting directly or through
				agreements with other public or private entities, for adult drug courts,
				juvenile drug courts, family drug courts, and tribal drug courts that
				involve—
								(1)continuing
				judicial supervision over offenders, and other individuals under the
				jurisdiction of the court, with substance abuse problems;
								(2)coordination with the appropriate State or
				local court, State or local substance abuse treatment authority, public
				defender, and prosecutor; and
								(3)the integrated
				administration of other sanctions and services, which shall include—
									(A)mandatory periodic
				testing for the use of controlled substances or other addictive substances
				during any period of supervised release or probation for each
				participant;
									(B)substance abuse treatment for each
				participant, commensurate with the clinical needs of the participant;
									(C)diversion,
				probation, or other supervised release involving the possibility of
				prosecution, confinement, or incarceration based on noncompliance with program
				requirements or failure to show satisfactory progress;
									(D)offender
				management and aftercare services such as relapse prevention, health care,
				education, vocational training, job placement, housing placement, and child
				care or other family support services for each participant who requires such
				services;
									(E)payment, in whole
				or part, by the offender of treatment costs, to the extent the court determines
				that such payment is practicable, such as costs for urinalysis or counseling;
				and
									(F)payment, in whole
				or part, by the offender of restitution, to the extent the court determines
				that such payment is practicable, to either a victim of the offender's offense
				or to a restitution or similar victim support fund.
									(b)LimitationEconomic
				sanctions imposed on an offender pursuant to this section shall not be at a
				level that would interfere with the offender's rehabilitation.
							(c)Mandatory drug
				testing and mandatory sanctions
								(1)Mandatory
				testingGrant amounts under
				this part may be used for a drug court only if such court has mandatory
				periodic testing as described in
				subsection (a)(3)(A). The Attorney
				General shall, by prescribing guidelines or regulations, specify standards for
				the timing and manner of complying with such requirements. The
				standards—
									(A)shall ensure
				that—
										(i)each participant
				is tested for every controlled substance that the participant has been known to
				abuse, and for any other controlled substance the Attorney General or the court
				may require; and
										(ii)such testing is
				accurate and practicable; and
										(B)may require
				approval of the drug testing regime to ensure that adequate testing
				occurs.
									(2)Mandatory
				sanctionsThe Attorney
				General shall, by prescribing guidelines or regulations, specify that grant
				amounts under this part may be used for a drug court only if such court imposes
				graduated sanctions that increase punitive measures, therapeutic measures, or
				both, whenever a participant fails a drug test. Such sanctions and measures may
				include one or more of the following:
									(A)Incarceration.
									(B)Increased time in
				the drug court program.
									(C)Termination from
				such program.
									(D)Increased drug
				screening requirements.
									(E)Increased court
				appearances.
									(F)Increased
				supervision.
									(G)Electronic
				monitoring.
									(H)In-home
				restriction.
									(I)Community
				service.
									2952.Administration
							(a)ConsultationThe
				Attorney General shall consult with the Secretary of Health and Human Services
				and any other appropriate officials in carrying out this part.
							(b)Use of
				componentsThe Attorney General may utilize any component or
				components of the Department of Justice in carrying out this part.
							(c)Regulatory
				authorityThe Attorney General may issue regulations and
				guidelines necessary to carry out this part.
							2953.Applications
							(a)In
				generalTo request funds
				under this part, the chief executive or the chief justice of a State or the
				chief executive or judge of a unit of local government or Indian tribal
				government, or the chief judge of a State court or the judge of a local court
				or Indian tribal court shall submit an application to the Attorney General in
				such form and containing such information as the Attorney General may
				require.
							(b)ContentIn
				addition to any other requirements that may be specified by the Attorney
				General, an application for a grant under this part shall—
								(1)include a
				long-term strategy and detailed implementation plan for the drug court program
				to be carried out under such grant;
								(2)explain the
				applicant’s inability to fund the program adequately without Federal
				assistance;
								(3)certify that the
				Federal support provided will be used to supplement, and not supplant, State,
				Indian tribal, and local sources of funding that would otherwise be
				available;
								(4)identify related
				governmental or community initiatives which complement or will be coordinated
				with the proposal;
								(5)certify that there
				has been and will continue to be appropriate consultation with all affected
				agencies in the implementation of the program;
								(6)certify that
				participating offenders will be supervised by 1 or more designated judges with
				responsibility for the drug court program;
								(7)specify plans for
				obtaining necessary support and continuing the proposed program following the
				conclusion of Federal support;
								(8)certify that statements made by an offender
				during, or for admission to, a drug court program (including to judges,
				prosecutors, defense counsel, social service providers, and other public health
				and public safety professionals who work in the drug court) regarding the
				offender’s drug use shall not be used as evidence against the offender in any
				criminal proceeding other than a proceeding that is part of the drug court
				program, including drug court proceedings involving sanctions, program
				termination, and related matters such as probation violation hearings based on
				noncompliance with the terms of participating in the drug court program;
								(9)certify that admission criteria for the
				program—
									(A)are broad enough
				to ensure access for all drug-dependent, high-risk individuals under the
				court’s jurisdiction who are not violent offenders;
									(B)do not
				discriminate based upon race, gender, religion, national origin, economic
				status, or immigration status; and
									(C)are established by
				a panel or commission with broad representation from stakeholders in the
				criminal justice community, including judges, prosecutors, defense counsel, and
				social service providers;
									(10)certify that the applicant has established
				a policy for the consideration and selection of offenders who are not violent
				offenders to participate in the program, based on the admission criteria
				pursuant to
				paragraph (9), that—
									(A)has been approved
				by the judge or judges with responsibility for the drug court program under
				paragraph (6) and any other parties
				responsible for such consideration and selection of offenders, including
				prosecutors, defense counsel, and social service providers, as
				appropriate;
									(B)includes a process
				to ensure that the individual circumstances of offenders are considered to take
				into account mitigating factors related to the offender, as appropriate;
				and
									(C)ensures that the
				public safety needs of the applicant’s jurisdiction are met;
									(11)demonstrate the
				existence of adequate protections for participating offenders’ right to
				competent counsel under the Sixth Amendment to the Constitution;
								(12)outline ways for
				ensuring access to the program for offenders who are high-risk for continued
				substance abuse and drug-related crime, are facing the longest sentences, and
				are high-need based on drug dependency;
								(13)describe the
				methodology that will be used in evaluating the program, including
				demonstration of research related to alternative sentences for offenders whose
				illegal conduct was caused by drug dependency; and
								(14)certify that substance abuse treatment
				services provided to participants are licensed or accredited by the State
				substance abuse authority and that State standards of care are utilized.
								(c)DefinitionIn
				this section:
								(1)The term
				violent offender means an individual who has committed an offense
				that, by its nature, involves a substantial use of physical force with the
				specific intent to cause serious bodily injury or harm to another individual,
				as determined by the entity applying for or receiving a grant under this
				part.
								(2)The term
				sex offender means an individual who has committed an act of
				sexual assault as such term is defined in section 40002 of the Violence Against
				Women Act of 1994 (42 U.S.C. 13925).
								2954.Federal
				share
							(a)In
				generalThe Federal share of
				a grant made under this part may not exceed 75 percent of the total costs of
				the program described in the application submitted under
				section 2953 for the fiscal year for which
				the program receives assistance under this part, unless the Attorney General
				waives, wholly or in part, the requirement of a matching contribution under
				this section.
							(b)In-kind
				contributionsIn-kind contributions may constitute a portion of
				the non-Federal share of a grant.
							2955.Distribution
				and allocation
							(a)Consideration
				and distributionThe Attorney General shall ensure that—
								(1)all States, State courts, local courts,
				units of local government, and Indian tribal governments are provided with an
				opportunity to apply and be considered for a grant under this part; and
								(2)to the extent
				practicable, an equitable geographic distribution of grant awards is
				made.
								(b)Technical
				assistance and trainingUnless one or more applications submitted
				by any State or unit of local government within such State (other than an
				Indian tribe) for a grant under this part has been funded in any fiscal year,
				such State, together with eligible applicants within such State, shall be
				provided targeted technical assistance and training by the Bureau of Justice
				Assistance to assist such State and such eligible applicants to successfully
				compete for future funding under this part, and to strengthen existing State
				drug court systems. In providing such technical assistance and training, the
				Bureau of Justice Assistance shall consider and respond to the unique needs of
				rural States, rural areas, and rural communities.
							2956.ReportA State, Indian tribal government, or unit
				of local government that receives funds under this part during a fiscal year
				shall submit to the Attorney General a description and an evaluation report on
				a date specified by the Attorney General regarding the effectiveness of this
				part.
						2957.Technical
				assistance, training, and evaluation
							(a)Technical
				assistance and trainingThe Attorney General may provide
				technical assistance and training in furtherance of the purposes of this
				part.
							(b)EvaluationsIn
				addition to any evaluation requirements that may be prescribed for grantees
				(including uniform data collection standards and reporting requirements), the
				Attorney General shall carry out or make arrangements for evaluations of
				programs that receive support under this part.
							(c)AdministrationThe
				technical assistance, training, and evaluations authorized by this section may
				be carried out directly by the Attorney General, in collaboration with the
				Secretary of Health and Human Services, or through grants, contracts, or other
				cooperative arrangements with other
				entities.
							.
			(b)ReauthorizationParagraph (25) of section 1001(a) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is
			 amended to read as follows:
				
					(25)(A)There are authorized to be appropriated to
				carry out part EE—
							(i)$125,000,000 for fiscal year
				2011;
							(ii)$150,000,000 for fiscal year
				2012;
							(iii)$200,000,000 for fiscal year
				2013; and
							(iv)$250,000,000 for each of fiscal
				years 2014 through 2017.
							(B)The Attorney General shall reserve not
				less than 1 percent and not more than 4.5 percent of the sums appropriated for
				this program in each fiscal year for research and evaluation of this
				program.
						.
			
